UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT COMMISSION FILE NUMBER : 000-52438 E WORLD INTERACTIVE, INC. (Exact name of small business issuer as specified in its charter) Florida 65-0855736 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2580 Anthem Village Drive Henderson, Nevada, 89052 (Address of principal executive offices) (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the Definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of each of the issuer's classes of common equity as of May 04, 2011: 43,262,480 shares of common stock CONTENTS Part 1 Financial Information Item 1 FInancial Statements 1 Item 2 Managements's Discussion and Analysis of Financial COndition and Results of Operations 5 Item 3 Quantitative and Qualitative Disclosures about Market Risk 7 Item 4 Controls and Procedures 7 Part II Item 1 Legal Proceedings 7 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3 Defaults upon Senior Securities 7 Item 4 Submission of matters to a Vote of Security Holders 7 Item 5 Other Information 7 Item 6 Exhibits 8 Signatures
